957 F.2d 911
294 U.S.App.D.C. 162
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.
In re GRAND JURY SUBPOENA DUCES TECUM DATED MAY 3, 1990,John Doe, Appellant.

No. 91-5369.
United States Court of Appeals, District of Columbia Circuit.
March 17, 1992.
Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and BUCKLEY, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion for summary affirmance, the response thereto, and the reply, and the cross-motion for summary reversal, the response thereto, and the reply, it is


2
ORDERED that the motion for summary reversal be denied.   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted.   In its memorandum decision and order filed December 3, 1991, the district court correctly comprehended the governing law and made findings that, in essential part, survive appellate review.   See In re Sealed Cases (Government Records), 950 F.2d 736, 738, 740-41 (D.C.Cir.1991).   The merits of the parties' positions are so clear, and the need for prompt disposition so urgent, as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.